         Case 1:19-cr-00753-PGG Document 60 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                 ORDER
LUIS ALBERTO BRECEDA,
                                                            19 Cr. 753 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

October 12, 2020 at 12:00 p.m. is adjourned to October 13, 2020 at 10:00 a.m. by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. No later than October 8, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.



Dated: New York, New York
       September 18 , 2020
                                              SO ORDERED.


                                              _________________________________
                                              Paul G. Gardephe
                                              United States District Judge
